AFFIRMED; Opinion Filed November 27, 2013.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00631-CR

                            ROYCE THOMPSON, JR., Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-61533-W

                              MEMORANDUM OPINION
                          Before Justices Moseley, Bridges, and Evans
                                   Opinion by Justice Evans

       Royce Thompson, Jr. waived a jury and pleaded guilty to aggravated robbery with a

deadly weapon. See TEX. PENAL CODE ANN. § 29.03(a) (West 2011). The trial court assessed

punishment, enhanced by one prior felony conviction, at thirty years’ imprisonment. The trial

court’s judgment also includes an order that appellant pay $244 in court costs. In a single issue,

appellant contends there is insufficient evidence in the record to support the trial court’s order

that he pay court costs. We affirm the trial court’s judgment.

       Appellant contends the evidence is insufficient to support the trial court’s judgment that

he pay $244 in court costs because the clerk’s record does not contain a bill of costs. The State
responds that the record contains sufficient evidence in support of a portion of the costs assessed

by the trial court’s order.

        If a criminal action is appealed, “an officer of the court shall certify and sign a bill of

costs stating the costs that have been accrued and send the bill of costs to the court to which the

action or proceeding is . . . appealed.” TEX. CODE CRIM. PROC. ANN. art. 103.006 (West 2006).

Costs may not be collected from the person charged with the costs until a written bill, containing

the items of cost, is produced and signed by the officer who charged the cost or the officer

entitled to receive payment for the cost. Id. art. 103.001.

        The clerk’s record in this case does not contain a copy of the bill of costs. We, however,

ordered the Dallas County District Clerk to file a supplemental record containing a certified bill

of costs associated with this case, and the clerk did so. See TEX. R. APP. P. 34.5(c)(1) (rules of

appellate procedure allow supplementation of clerk’s record if relevant items have been omitted).

Appellant’s complaint that the evidence is insufficient to support the imposition of costs because

the clerk’s record did not contain a bill of costs is now moot. See Coronel v. State, No. 05-12-

00493-CR, 2013 WL 3874446, at *4 (Tex. App.––Dallas July 29, 2013, pet. filed); Franklin v.

State, 402 S.W.3d 894, 895 (Tex. App.—Dallas 2013, no pet.). We overrule his first issue.

        In response to the Court’s order requiring supplementation of the records, appellant filed

an objection that the bill of costs in the supplemental record is not “proper bill[s] of costs” and

the bill of costs was not filed in the trial court or brought to the trial court’s attention before costs

were entered into the judgments. We reject both arguments.

        Appellant first contends that the bill of costs in the record is not a “proper bill[s] of costs”

because they are “unsigned, unsworn computer printout[s].” Appellant acknowledges the district

clerk has certified that the documents constitute costs that have accrued to date,” but says this



                                                   -2-
does not “set out the costs as required by statute.” While the code of criminal procedure requires

a record to be kept, the code is silent on the form of such a record except to the extent it must be

certified and signed “by the officer who charged the costs or the officer who is entitled to receive

payment for the cost.” See TEX. CODE CRIM. PROC. ANN. art. 103.001, .006; Coronel, 2013 WL
3874446, at *4.

       Here, the district clerk provided a “Bill of Costs Certification” containing the costs that

have accrued to date in the respective case, and the documents are certified and signed by the

district clerk. Because the documents meet the mandate of the code of criminal procedure, we

conclude appellant’s objection that the bill of costs is not “proper” lacks merit. See Coronel,

2013 WL 3874446, at *4.

       Appellant further argues there is no indication the bill of costs was filed in the trial court

or brought to the trial court’s attention before costs were entered in the judgments. However,

there is no requirement that a bill of costs be presented to the trial court at any time before

judgment. See id. at *5. We overrule appellant’s objection to the supplemental record.

       We affirm the trial court’s judgment.




                                                      /s/ David Evans
                                                      DAVID EVANS
                                                      JUSTICE


Do Not Publish
TEX. R. APP. P. 47
130631F.U05




                                                -3-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


ROYCE THOMPSON, JR., Appellant                    Appeal from the 363rd Judicial District
                                                  Court of Dallas County, Texas (Tr.Ct.No.
No. 05-13-00631-CR       V.                       F12-61533-W).
                                                  Opinion delivered by Justice Evans,
THE STATE OF TEXAS, Appellee                      Justices Moseley and Bridges participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered November 27, 2013.




                                                         /s/ David Evans
                                                         DAVID EVANS
                                                         JUSTICE




                                            -4-